DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the invention as claimed in claim 4, see 112 2nd paragraph rejection below, motor driving the coupling rod must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 requires that the 2nd pivot axis (17) is arranged on the handle support and that the 2nd joint axis (18) is coupled to the handle.
However, as to the claimed invention in claim 4, it is unclear how. Here is the invention claimed in claim 4:

    PNG
    media_image1.png
    455
    1414
    media_image1.png
    Greyscale

nd lever mechanism is a movement lever 21 and the cam disc 20. 
However, the 2nd joint axis 18 is not capable of being coupled to the handle. As seen in fig 6, the 2nd joint axis 18 is actually on the handle support, so what is actually the invention here?
As seen in the other embodiments, the 2nd joint axis is coupled to the handle (see figs 7 and 8 for example).
Therefore, correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102a1 as being anticipated by WO 2018010939 to Low et al (Low)

    PNG
    media_image2.png
    597
    1205
    media_image2.png
    Greyscale

Low discloses a door handle assembly that comprises a handle support (12); a handle (11) mounted on the handle support and flush with the outer contour of the vehicle door (fig 1); a 1st lever mechanism (at 22.1) coupled to a 1st longitudinal end of the handle, and a 2nd lever mechanism (at 22.2) coupled to a 2nd longitudinal end of the handle.
st lever mechanism has a 1st pivot axis (A1) arranged on the handle support and a 1st joint axis (B1) arranged on the handle.
The 2nd lever mechanism has a 2nd pivot axis (A2) arranged on the handle support and a 2nd joint axis (B2) arranged on the handle.
The 2nd pivot axis (A2) is coupled to the 1st pivot axis (A1) via a coupling rod (21) so as to transmit a movement.
The 1st and 2nd pivot axes are driven by a motor (M, 23) capable of been provided with a push “crank” element to linearly move the coupling rod.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3 and 5-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2018010939 to Low et al (Low) in view of US Pat No 9,022,435 to Park et al (Park).
Low fails to disclose that the 1st lever mechanism has a pivot lever element that has a 1st and a 2nd pivot arm, wherein the 1st pivot arm is connected to the 1st joint axis and the 2nd pivot arm to the coupling rod. Low discloses a one arm configuration.

    PNG
    media_image3.png
    511
    1427
    media_image3.png
    Greyscale

Park teaches that it is well known in the art to provide an actuating member (20) that comprises a 1st lever mechanism composed of a pivot lever element that has a 1st and a 2nd pivot arm (L1 and L2), wherein the 1st pivot arm (L1) is connected to a actuating member and the 2nd pivot arm to a coupling rod (80).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the 1st lever mechanism described by Low with a 2-arm configuration, as taught by Park, in order to provide more movement freedom to the handle when moved between the positions.

Claims 1-3 and 5-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pat No 5,123,687 to Pfeiffer et al (Pfeiffer) in view of 

    PNG
    media_image4.png
    903
    1152
    media_image4.png
    Greyscale

Pfeiffer discloses a door handle assembly that comprises a handle (1) flush with the outer contour of the vehicle door (fig 1); a 1st lever mechanism (11) coupled to a 1st longitudinal end of the handle, and a 2nd lever mechanism (12) coupled to a 2nd longitudinal end of the handle.
The 1st lever mechanism has a 1st pivot axis (13) and a 1st joint axis (9) arranged on the handle.
The 2nd lever mechanism has a 2nd pivot axis (14) and a 2nd joint axis (10) arranged on the handle.
The 2nd pivot axis (14) is coupled to the 1st pivot axis (13) via a coupling rod (15) so as to transmit a movement.


    PNG
    media_image5.png
    667
    901
    media_image5.png
    Greyscale

Han teaches that it is well known in the art to provide a handle (10) mounted on a handle support (50), which is mounted on a vehicle door.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the handle described by Pfeiffer, mounted on a handle support, as taught by Han, in order to mount the whole assembly as a one integrated piece on the door.

st and 2nd pivot axes are driven by a motor. Pfeiffer discloses a mechanical operation.
Han teaches that it is well known in the art to provide a motor (42) to operate the lever mechanism and move the handle.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the handle described by Pfeiffer, with a motor, as taught by Han, in order to automatically operate the handle.
Applicant is reminded that it has been that providing a mechanical or automatic means to replace manual activity which has accomplished the same result involves only routine skill in the art.

Allowable Subject Matter
Claim 4 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS LUGO whose telephone number is (571)272-7058. The examiner can normally be reached M-F 9-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Carlos Lugo/
Primary Examiner
Art Unit 3675



December 28, 2021